Name: Council Regulation (EC) No 2586/2001 of 19 December 2001 amending Regulation (EC) No 2820/98 applying a multiannual scheme of generalised tariff preferences for the period 1 July 1999 to 31 December 2001 so as to include Senegal in the list of countries enjoying the special support arrangement for the least developed countries
 Type: Regulation
 Subject Matter: trade policy;  economic conditions;  Africa;  tariff policy;  cooperation policy
 Date Published: nan

 Avis juridique important|32001R2586Council Regulation (EC) No 2586/2001 of 19 December 2001 amending Regulation (EC) No 2820/98 applying a multiannual scheme of generalised tariff preferences for the period 1 July 1999 to 31 December 2001 so as to include Senegal in the list of countries enjoying the special support arrangement for the least developed countries Official Journal L 345 , 29/12/2001 P. 0012 - 0012Council Regulation (EC) No 2586/2001of 19 December 2001amending Regulation (EC) No 2820/98 applying a multiannual scheme of generalised tariff preferences for the period 1 July 1999 to 31 December 2001 so as to include Senegal in the list of countries enjoying the special support arrangement for the least developed countriesTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof,Having regard to the proposal from the Commission,Whereas:(1) Article 6 of Council Regulation (EC) No 2820/98(1) provides for more favourable tariff treatment for the least developed countries listed in Annex IV thereto.(2) Following the latest triennial review of the list of least developed countries by the United Nations Economic and Social Council in 2001, Senegal was added to that list by a decision of the UN General Assembly of 12 April 2001. It is therefore appropriate that Regulation (EC) No 2820/98 be amended accordingly,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 2820/98 is hereby amended as follows:(a) in Annex III, after the entry "SN Senegal", the footnote reference "(2)" shall be inserted,(b) in Annex IV, "SN Senegal" shall be inserted after "CV Cape Verde".Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 19 December 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck(1) OJ L 357, 30.12.1998, p. 1. Regulation as last amended by Regulation (EC) No 416/2001 (OJ L 60, 1.3.2001, p. 43).